Case 2:19-cv-00152-JRG Document 301 Filed 11/20/20 Page 1 of 13 PageID #: 14135




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

 SOLAS OLED LTD.,                                     §
                                                      §
           Plaintiff,                                 §
                                                      §
          v.                                          §
                                                        Case No. 2:19-CV-00152-JRG
                                                      §
 SAMSUNG DISPLAY CO., LTD., et al.,                   §
                                                      §
           Defendants.                                §


               RESPONSE TO DEFENDANTS’ MOTION TO CONTINUE TRIAL

     I.   INTRODUCTION

          After successfully securing a continuance only two days before the originally-scheduled

 October 1 trial, Samsung now seeks another continuance of this case just sixteen days before the

 re-scheduled December 4 trial. Samsung’s motion should be denied because yet another last-

 minute delay of this case will severely prejudice Solas and because Samsung’s motion is based on

 the incorrect assumption that a trial in March 2021 will be free from the difficulties resulting from

 COVID-19. This is simply not the case. Although the nation and the world are heartened by

 recent news of the efficacy of various COVID-19 vaccines, the Center for Disease Control and the

 Food and Drug Administration have stated that the type of wide-spread dissemination of the

 vaccine necessary to curb the pandemic will not take place until the middle of 2021.1 In fact,




 1
  Ex. 1, Amy McKeever, Here’s the latest on COVID-19 vaccines, p. 2, National Geographic (Nov. 18, 2020),
 https://www.nationalgeographic.com/science/health-and-human-body/human-diseases/coronavirus-vaccine-tracker-
 how-they-work-latest-developments-
 cvd/#:~:text=Status%3A%20On%20November%2016%2C%20Moderna,without%20any%20significant%20safety
 %20concerns (“CDC director Robert Redfield, vaccine developers, and the FDA have also said it’s unlikely a
 vaccine will be widely available until the middle of 2021.”).
Case 2:19-cv-00152-JRG Document 301 Filed 11/20/20 Page 2 of 13 PageID #: 14136




 Texas health officials predict that even if a COVID-19 vaccine is ready this month, it will not be

 widely available in Texas until at least July 2021.2

         Solas is mindful of the difficulties and risks of holding a jury trial during the pandemic, but

 those difficulties and risks are unlikely to be lessened by delaying this trial until March 2021. And

 the prejudice to Solas of another three-month delay—resulting in a five-month delay from the

 original trial date—is real. Solas has already expended significate resources to ready this case for

 trial twice, and those resources will be forfeited by another last-minute continuance. Additionally,

 delaying trial of this case until March 2021 or even later will practically ensure that the district

 court schedule will fall behind the IPR schedule, potentially depriving Solas of the ability to have

 its day in court and obtain a final judgment before final written decisions are expected in the IPRs.

 Finally, this Court has successfully tried numerous cases during the pandemic while mitigating the

 risk to jurors, witnesses, attorneys, and court staff. There is no reason why this trial should be any

 different.

  II.    ARGUMENT

         Samsung bases its request for a second continuance of this case on four arguments: (1)

 because current COVID-19 rates allegedly match those in the Spring when the Court temporarily

 suspended trials, another suspension of trials is warranted;3 (2) no amount of safety precautions

 and procedures can mitigate the risk to trial participants during the pandemic;4 (3) the availability

 of COVID-19 vaccines “will allow the parties to try the case under safer conditions” in March




 2
   Ex. 2, Aria Jones, Health officials predict most Texans won’t have access to COVID-19 vaccine until July at the
 earliest, p. 1, The Texas Tribune (Oct. 19, 2020), https://www.texastribune.org/2020/10/19texas-coronavirus-vacine/
 (“If a COVID-19 vaccine is ready next month [November 2020], Texas health officials predict it won’t be widely
 available to Texans until at least July.”).
 3
   ECF No. 297 at 1 and 2-4.
 4
   Id. at 4-6.


                                                        -2-
Case 2:19-cv-00152-JRG Document 301 Filed 11/20/20 Page 3 of 13 PageID #: 14137




 2021;5 and (4) another continuance will not prejudice the parties.6,7 First, each of these arguments

 is factually wrong. Second, even if the arguments were correct, each is equally applicable to every

 case on this Court’s docket. Thus, Samsung essentially argues not simply for a continuance of this

 case, but for suspension of all jury trials in this Court for the foreseeable future. Such a drastic

 step is not only unwarranted, but deeply prejudicial to Solas and all litigants in this district who

 seek the efficient resolution of their disputes.

     A. Much more is known now than in the spring about mitigating COVID-19 risks, so
        another suspension of jury trials is unwarranted.

          Samsung first argues that “[r]ates of infection in this District currently match or exceed

 those from the spring, when the Court temporarily suspended trials.”8 However, Samsung fails to

 recognize that now, much more is known about COVID-19 and how to mitigate its spread than

 was known in the spring. General Order 20-03 suspending trials was entered on March 16, 2020,

 emphasizing the novelty of COVID-19.9 At that time, the pandemic was just beginning in the

 United States, and little was known about how to mitigate the risks of its spread. For example,

 guidance on the effectiveness of wearing a mask to reduce the spread of COVID-19 was not known

 until months later, in July 2020,10 and Governor Abbot did not issue a state-wide mask mandate




 5
   ECF No. 297 at 6-7.
 6
   ECF No. 297 at 7-9.
 7
   Samsung filed a Supplemental Notice in Support of Their Motion to Continue Trial without seeking leave to file a
 supplemental brief at 8:32 pm on November 19, the night before Solas’s noon deadline for its response. See ECF
 No. 299. The supplement included a number of additional COVID-19 statistics and referenced the decision of
 certain courts to halt jury trials. But statistics of infection rates in other areas of the country and the decision of
 other districts and divisions based on the facts specific to those districts is of little relevance to whether trial should
 commence in this case in this division.
 8
   ECF No. 297 at 1.
 9
   See General Order 20-03 (referring to the “the recent outbreak of a novel coronavirus in the United States and the
 State of Texas”).
 10
    Ex. 3, CDC calls on Americans to wear masks to prevent COVID-19 spread, CDC press release, July 14, 2020,
 https://www.cdc.gov/media/releases/2020/p0714-americans-to-wear-masks.html.


                                                            -3-
Case 2:19-cv-00152-JRG Document 301 Filed 11/20/20 Page 4 of 13 PageID #: 14138




 until July 2, 2020.11 Public health experts, such as Dr. Anthony Fauci, have repeatedly emphasized

 that the spread of COVID-19 can be contained without another shutdown if proper mitigation

 practices are implemented.12 Dr. Fauci stated: “So instead of having an opposition: Open up the

 economy [to] get jobs back, or shut down. No. Put ‘shut down,’ away and say, ‘We’re going to

 use public health measures to help us safely get to where we want to go.”13 Scientists, public

 health officials, and the Court know much more now than they did last spring about how to use

 public health measures such as masks, hand washing, and social distancing to mitigate the risk of

 spreading COVID-19. In fact, the Court has already used CDC guidance to put in place numerous

 policies and procedures mitigating the risk of COVID-19 spread during jury trials. As the Court

 stated when denying a motion to continue a trial back in August:

         While the COVID-19 pandemic presents serious public health concerns, the Court
         has diligently undertaken to put in place reasonable precautions in order to facilitate
         a full and fair trial, while maintaining the health and safety of those involved. The
         Court abides by the recommendations of the CDC, both in spirit and in substance.
         . . . In addition, the Court has undertaken extensive measures to ensure a full and
         fair trial in which the litigants may preserve social distancing and minimize contact
         with tight spaces or common surfaces.

 Optis Wireless Technology, LLC, et al v. Apple, Inc., Case No. 2:19cv66, ECF No. 378 at 3-4 (E.D.

 Tex. July 21, 2020) (Gilstrap, J.).

         There is no reason why similar measures cannot be used effectively to mitigate risks to trial

 participates while also ensuring that the Court meets its “ongoing duty to resolve disputes and to




 11
    Ex. 4, Governor Abbot Establishes Statewide Face Covering Requirement, Issues Proclamation to Limit
 Gatherings, Office of the Texas Governor Press Release, July 2, 2020, https://gov.texas.gov/news/post/governor-
 abbott-establishes-statewide-face-covering-requirement-issues-proclamation-to-limit-gatherings.
 12
    Ex. 5, Dan Diamond, Fouci says nation can survive Covid-19 without another shutdown, Politico, Aug. 6, 2020,
 https://www.politico.com/news/2020/08/06/fauci-coronavirus-shutdowncovid-19-392190; Ex. 6, Melissa Klein,
 Fauci not ready for national lockdown unless COVID-19 gest really, really bad, New York Post, October 17, 2020,
 https://nypost.com/2020/10/17/dr-fauci-say-hes-not-ready-for-a-national-covid-19-lockdown/.
 13
    Ex. 6 at 1-2, Melissa Klein, Fauci not ready for national lockdown unless COVID-19 gest really, really bad, New
 York Post, October 17, 2020, https://nypost.com/2020/10/17/dr-fauci-say-hes-not-ready-for-a-national-covid-19-
 lockdown/.


                                                       -4-
Case 2:19-cv-00152-JRG Document 301 Filed 11/20/20 Page 5 of 13 PageID #: 14139




 do so expeditiously.” Infernal Technology, LLC, et al v. Sony Interactive Entertainment, Case No.

 2:19cv248, ECF No. 124 at 2 (E.D. Tex. June 4, 2020) (Gilstrap, J.).

      B. Empirical data shows that comparisons cannot be made between the Sherman and
         Marshall Divisions, and the Court has numerous policies and procedures in place to
         mitigate the risk to participants.

         Samsung next argues that the unfortunate infection of participates during a recent jury trial

 in the Sherman Division suggests that no amount of precautions can mitigate the risk of spreading

 COVID-19 during a jury trial in Marshall.14 But the vastly different rates of COVID-19 infections

 within the Sherman Division as compared to the Marshall Division demonstrate that parallels

 cannot be drawn between the two divisions. The Texas Health and Human Services website

 includes a COVID-19 Dashboard that provides various information about the total number of cases

 in each Texas county over time and an estimate of the current number of active cases in each

 county.15 This is the same website that Samsung used in its Motion to show the total number of

 infections in Harrison County.16 According to the Texas Health and Human Services website,

 there are 3,904 total active cases in the counties that make up the Sherman Division as compared

 to only 238 total active cases in the counties that make up the Marshall Division.17 There are more

 than 16 times as many COVID-19 cases in the Sherman Division as in the Marshall Division.




 14
    ECF No. 297 at 4-6.
 15
    Texas Health and Human Services, Texas COVID-10 Data,
 https://dshs.texas.gov/coronavirus/AdditionalData.aspx.
 16
    See ECF No. 297 at 2, FN 2.
 17
    See Texas Health and Human Services, Texas Covid-19 Data, Estimated Active Cases by County, last visited
 Nov. 19, 2020,
 https://txdshs.maps.arcgis.com/apps/opsdashboard/index.html#/ed483ecd702b4298ab01e8b9cafc8b83. Showing the
 following active COVID-19 cases for each county within the Sherman Division: Collin County (2,096); Cooke
 County (44); Delta County (5); Denton County (1,103); Fannin County (30); Grayson County (329); Hopkins
 County (49); and Lamar County (248). In comparison, the same website shows the number of active cases in each
 county that makes up the Marshall Division: Camp County (21); Cass County (69); Harrison County (96); Marion
 County (9); Morris County (10); and Upshur County (33). PDFs of this data are not provided as exhibits because
 the formatting of the website and county-by-county data results in illegible PDFs.


                                                     -5-
Case 2:19-cv-00152-JRG Document 301 Filed 11/20/20 Page 6 of 13 PageID #: 14140




 Accordingly, the unfortunate events occurring in the Sherman Division are not indicative of likely

 outcomes from a jury trial in the Marshall Division.

            This Court has held multiple jury trials in the Marshall Division since the pandemic began,

 and those trials are more indicative of the risk associated with a Marshall jury trial than a Sherman

 trial. See Optis Wireless Technology, LLC et al v. Apple, Inc., Case No. 2:19cv66 (jury trial held

 August 3 – 11, 2020); GREE, Inc. v. Supercell Oy, Case No. 2:19cv70 (jury trial held Sept. 10 –

 18, 2020); Vocalife LLC v. Amazon.com, Inc. et al, Case No. 2:19cv123 (jury trial held October 1

 – 8, 2020); Personalized Communications, LLC v. Google LLC, Case No. 2:19cv90 (jury trial held

 Nov. 2 - 6, 2020). As discussed previously, the Court has put numerous policies and procedures

 in place in each of those trials to ensure the health and safety of trial participants during the

 pandemic. See, e.g., Optis v. Apple, Case No. 2:19cv66, ECF No. 387 at 3-5 (outlining various

 COVID-19 procedures and precautions to be used during trial). Those same procedures will be

 used in the upcoming trial of this case, and, should the Court see fit, additional precautions can be

 taken to mitigate the risks to participants during trial. Solas is also willing to take any additional

 steps necessary to maximize the safety of trial participants. Solas intends to have its trial team

 tested prior to trial and suggests that Samsung’s team do the same. Solas is also willing to cover

 the cost of testing for any jurors that would like to be tested prior to or during trial.

            Samsung also raises concerns regarding a specific member of its trial team it believes has

 a heightened risk with respect to COVID-19.18 Solas is mindful that age and preexisting conditions

 can make certain individuals more susceptible to COVID-19 and in no way seeks to minimize or

 discount that risk. Each trial team and individual participate will need to carefully consider the

 risks and the policies put in place by the Court and determine whether participation in a trial during



 18
      ECF No. 297 at 5.


                                                   -6-
Case 2:19-cv-00152-JRG Document 301 Filed 11/20/20 Page 7 of 13 PageID #: 14141




 the pandemic is the right choice for each member of the team. And Solas believes that any

 individual should be allowed to decline participation in the trial if he or she believes that their

 specific risk factors necessitate that.19 However, the personal decision of a single participant

 should not dictate a second, highly prejudicial delay in the trial. Each party in this case is

 represented by a large law firm that should have no problem staffing the case in a way that ensures

 the best interests of its clients and the health and safety of individual, high-risk team members.

 Every trial team in every case before this Court is likely to have a team member in a high-risk

 category. Where it can be avoided, the concerns of individual lawyers cannot dictate the Court’s

 calendar, lest all jury trials screech to a halt.20

      C. The pandemic landscape is unlikely to be significantly different in three months
         because widespread availability of a COVID-19 vaccine is not expected until at least
         July 2021.

          Samsung’s third argument for delaying this trial yet again rests on the assumption that a

 continuance until March 2021 will result in a vastly improved COVID-19 landscape. Samsung

 argues that recent positive news about the efficacy of Pfizer and Moderna vaccines means that



 19
    With respect to witnesses with heightened risk factors, the Court has addressed those risks in prior trials by
 allowing certain witnesses to testify remotely or via the use of a trial deposition taken remotely and played at trial.
 See, e.g., Optis v. Apple, Case No. 2:19cv66, ECF No. 387 at 6-7 (allowing for real time live video testimony of
 European witnesses who cannot appear live at trial); GREE v. Supercell, Case No. 2:19cv70, ECF No. 453 at 1-2
 (providing for trial depositions for those witnesses who cannot attend trial live). Such mitigating measures can be
 taken here, if necessary, in this case.
 20
    Samsung also suggests that members of both trial teams living in California will be required to forego Christmas
 with their families should trial commence on December 4, 2020 because of a recent California travel advisory. See
 ECF 297 at 3-4. However, the travel advisory is a recommendation, not a mandate, and only suggests that
 California residents restrict non-essential travel. See Ex. 7, California, Oregon & Washington Issue Travel
 Advisories ,CA.gov press release dated November 14, 2020, https://www.gov.ca.gov/2020/11/13/california-oregon-
 washington-issue-travel-advisories/. Samsung’s Supplemental Notice of In Support of Their Motion to Continue
 Trial, ECF No. 299, also references an additional California order limiting non-essential business and personal
 gatherings between 10:00 pm and 5:00 am. Ex. 8, State Issues Limited Stay at Home Order to Slow Spread of
 COVID-19, CA.gov press release dated November 19, 2020, https://www.gov.ca.gov/2020/11/19/state-issues-
 limited-stay-at-home-order-to-slow-spread-of-covid-19/. Because California attorneys are on the state’s
 “Essential Critical Infrastructure Workers” list, these recommendations do not appear to apply to a California
 attorney’s need to attend trial in Texas, which would be deemed essential work. Additionally, attending trial in
 Texas will not violate the California curfew for non-essential gatherings both because the travel should be deemed
 essential and because the “gathering” of trial attorneys will take place in Texas, not California.


                                                          -7-
Case 2:19-cv-00152-JRG Document 301 Filed 11/20/20 Page 8 of 13 PageID #: 14142




 those vaccines will be available to trial participates in March 2021, and result in a safer trial

 experience.21 Samsung goes on to say that Pfizer has a “goal of making enough supplies for most

 Americans by year-end.”22 But even if drug companies can meet this aspirational goal of

 manufacturing enough doses for most Americans by year end, evidence from the CDC, the FDA,

 and Texas Health and Human Services shows that vaccines will not be distributed and widely

 available in March 2021. On November 18, 2020, the same date that Samsung filed its Motion,

 National Geographic reported: “CDC director Robert Redfield, vaccine developers, and the FDA

 have also said it’s unlikely a vaccine will be widely available until the middle of 2021.”23 This

 estimate of when wide-spread dissemination is expected corresponds with Texas’ COVID-19

 Vaccine Distribution Plan. According to that plan, Texas health officials predict that even if a

 COVID-19 vaccine is ready this month, it will not be widely available in Texas until at least July

 2021.24 Complicating this problem even more, a recent poll of Texans indicates that less than half

 of Texas registered voters will get a vaccine when it is available: “If a vaccine against the

 coronavirus became available at a low cost, 42% of Texas registered voters said they would try to

 get it, and 36% said they wouldn’t, according to the latest University of Texas/Texas Tribune

 Poll.”25 Accordingly, a three month delay until March 2021 will not have a material effect on the


 21
    ECF No. 297 at 6-7.
 22
    ECF No. 297 at 7.
 23
    Ex. 1, Amy McKeever, Here’s the latest on COVID-19 vaccines, p. 2, National Geographic (Nov. 18, 2020),
 https://www.nationalgeographic.com/science/health-and-human-body/human-diseases/coronavirus-vaccine-tracker-
 how-they-work-latest-developments-
 cvd/#:~:text=Status%3A%20On%20November%2016%2C%20Moderna,without%20any%20significant%20safety
 %20concerns.
 24
    Ex. 2, Aria Jones, Health officials predict most Texans won’t have access to COVID-19 vaccine until July at the
 earliest, p. 1, The Texas Tribune (Oct. 19, 2020), https://www.texastribune.org/2020/10/19texas-coronavirus-
 vacine/, (“If a COVID-19 vaccine is ready next month [November 2020], Texas health officials predict it won’t be
 widely available to Texans until at least July.”); see also Ex. 9, Texas Health and Human Services Vaccine
 Distribution Plan PowerPoint at slide 8,
 https://dshs.texas.gov/uploadedFiles/Content/Consumer_and_External_Affairs/TaskForceID/docs/6_COVID-
 19_Vaccination_Plan%2010-19-2020.pdf.
 25
    Ex. 10, Ross Ramsey, Coronavirus vaccines could be a hard sell in Texas, UT/TT Poll finds, Texas Tribune, Oct.
 13, 2020, https://www.texastribune.org/2020/10/13/coronavirus-vaccine-texas/.


                                                        -8-
Case 2:19-cv-00152-JRG Document 301 Filed 11/20/20 Page 9 of 13 PageID #: 14143




 COVID-19 concerns raised by Samsung and will likely only lead to another request by Samsung

 in March to delay the trial once again. The Court should deny Samsung’s request to delay this

 trial for the same reason that the Court rejected a motion to continue the Optis v. Apple trial in

 July:

         The unpredictability of the state of the pandemic in the future means that a
         continuance now will result in a delay of many months or even years. Nothing in
         Apple’s request assures the Court of anything more than a lengthy, protracted delay,
         which will simply guarantee material prejudice to all parties.

 Optis Wireless Technology, LLC, et al. v. Apple Inc., Case No. 2:19cv66, ECF No. 387 at 5 (E.D.

 Tex. July 21, 2020) (Gilstrap, J.).

         Additionally, as the Court has noted when rejecting numerous motions to move trial dates

 as a result of the pandemic, the constricting of the Court’s calendar as a result of canceling trials

 in the spring means that any delay in the trial is likely to be longer than the three month delay

 requested by Samsung.

         The moving of a trial date for a civil jury trial is an arduous task, with serious
         ramifications in any environment, but especially in the current environment. Firm
         and reliable trial dates are a vital tool of case management as they provide both
         counsel and the parties a necessary level of certainty and predictability. . . The
         movement of a jury trial date during this time is not as simple as moving the trial
         into the next month or two, but rather such would likely result in a delay of many
         months given the unavailability of open trial dates in the future. Courts have an
         ongoing duty to resolve disputes and to do so expeditiously.

 Infernal Technology, LLC, et al, v. Sony Interactive Entertainment, LLC, Case No. 2:19cv248,

 ECF No. 124 at 1-2 (E.D. Tex. June 4, 2020) (Gilstrap, J.) (emphasis added); see also Image

 Processing Technologies, LLC v. Samsung Electronics Co., Ltd., et al, Case No. 2:20cv50, ECF

 No. 200 at 2-3 (E.D. Tex. June 29, 2020) (Gilstrap, J.); Optis v. Apple, Case No. 2:19cv66, ECF

 No. 387 at 5.




                                                 -9-
Case 2:19-cv-00152-JRG Document 301 Filed 11/20/20 Page 10 of 13 PageID #: 14144




      D. A second, last-minute continuance would be deeply prejudicial to Solas in terms of
         expense and the IPR schedule.

          Finally, Samsung contends that a second delay of this trial will not prejudice Solas.26 This

 assertion is belied by the facts. First, Samsung repeatedly refers to the requested continuance as

 only a “brief” delay.27 But Samsung ignores that the trial of this case has already been delayed by

 two months and that an additional three-month delay will result in trial being postponed by a total

 of five months. Additionally, as discussed earlier, Samsung does not address the fact that this

 Court has repeatedly stated that any delay in a trial schedule under current conditions is likely to

 be significantly longer than a few months. Solas has already born the expense of a last-minute

 delay of this trial once, and now Samsung seeks to impose on Solas the additional expense of

 another last-minute continuance. Solas has expended tens of thousands of dollars on trial

 preparation and vendors to ready this case for trial twice, and those resources will be forfeited once

 again by another last-minute continuance. Specifically, Solas has already expended time and

 resources securing travel arrangements, hotel rooms, work space, caterers, equipment rentals and

 configuration, and other expenses related to trial logistics. These expenses are increased by the

 additional measures that have been put in place to ensure proper safety protocols and social

 distancing of Solas’s team members during travel and trial.

          Additionally, delaying trial of this case could provide Samsung with a tactical advantage

 with respect to the related IPR proceedings, should Samsung’s IPRs prove successful. COVID-

 19 has not slowed down Samsung’s attempts to invalidate the patents-in-suit through IPRs. And

 although Samsung has stated that it would not seek a stay of this case based on the pending IPRs




 26
   ECF 297 at 7.
 27
   ECF 297 at 1 (“. . . make this request to the Court for a brief continuance of trial”); at 6 (“ . . . a brief continuance
 will allow . . . ” and “Defendants seek only a brief continuance . . . ”); at 7 (“A brief continuance will not prejudice
 the parties.”).


                                                           - 10 -
Case 2:19-cv-00152-JRG Document 301 Filed 11/20/20 Page 11 of 13 PageID #: 14145




 if the case is continued, Samsung has not offered to stay the IPR proceedings for the same length

 of time as Samsung’s requested continuance of this case. Final written decisions in the related

 IPR proceedings are expected by April 1, 3021 (for the ‘311 patent), May 10, 2021 (for the ‘450

 patent), and May 10, 2021 (for the ‘338 patent). Thus, if Samsung gets its way, a trial that was

 originally scheduled to take place in October 2020, six months before the first expected final

 written decision, would not conclude until only a couple of weeks before a final written decision

 on the ’311 patent is expected. Such a dramatic change in the relative schedules will provide

 Samsung with a significant tactical advantage, should Samsung prevail in the IPRs.

            Samsung acknowledges that the timing of the IPRs is an issue, but then dismisses it by

 stating: “Even with the requested three-month continuance, trial would take place in advance of

 any of these decisions.”28 But, as Samsung is well aware, the significant delay in trial of this case

 requested by Samsung makes it unlikely that Solas will obtain a final, appealable judgment on any

 jury verdict before final written decisions issue. Should Samsung prevail in the IPRs before Solas

 obtains final judgment in this proceeding, the effect of this tactical advantage to Samsung if the

 trial is continued cannot be overstated.

  III.      CONCLUSION

            A second continuance of this trial is both unwarranted and deeply prejudicial to Solas. This

 Court has successfully tried other cases during the pandemic while mitigating the risk to jurors,

 witnesses, attorneys, and court staff. There is no reason why this trial should be any different.

 Samsung’s motion should be denied, and trial should proceed on December 4, 2020.




 28
      ECF No. 297 at 9.


                                                   - 11 -
Case 2:19-cv-00152-JRG Document 301 Filed 11/20/20 Page 12 of 13 PageID #: 14146




                                        Respectfully submitted,

 Dated: November 20, 2020               /s/ Claire Abernathy Henry
                                        Marc Fenster (CA SB No. 181067)
                                        Reza Mirzaie (CA SB No. 246953)
                                        Neil A. Rubin (CA SB No. 181067)
                                        Kent N. Shum (CA SB No. 259189)
                                        Theresa Troupson (CA SBN 301215)
                                        RUSS AUGUST & KABAT
                                        12424 Wilshire Boulevard 12th Floor
                                        Los Angeles, California 90025
                                        Telephone: 310-826-7474
                                        Facsimile: 310-826-6991
                                        E-mail: mfenster@raklaw.com
                                        E-mail: rmirzaie@raklaw.com
                                        E-mail: nrubin@raklaw.com
                                        E-mail: kshum@raklaw.com
                                        E-mail: ttroupson@raklaw.com

                                        Sean A. Luner
                                        CA State Bar No. 165443
                                        Gregory S. Dovel
                                        CA State Bar No. 135387
                                        Jonas B. Jacobson
                                        CA State Bar No. 269912
                                        DOVEL & LUNER, LLP
                                        201 Santa Monica Blvd., Suite 600
                                        Santa Monica, CA 90401
                                        Telephone: 310-656-7066
                                        Email: sean@dovel.com
                                        Email: greg@dovel.com
                                        Email: jonas@dovel.com

                                        Of Counsel:

                                        T. John Ward, Jr.
                                        Texas State Bar No. 00794818
                                        E-mail: jw@wsfirm.com
                                        Claire Abernathy Henry
                                        Texas State Bar No. 24053063
                                        E-mail: claire@wsfirm.com
                                        Andrea L. Fair
                                        Texas State Bar No. 24078488
                                        E-mail: andrea@wsfirm.com
                                        WARD, SMITH & HILL, PLLC
                                        1507 Bill Owens Parkway



                                     - 12 -
Case 2:19-cv-00152-JRG Document 301 Filed 11/20/20 Page 13 of 13 PageID #: 14147




                                                 Longview, Texas 75604
                                                 (903) 757-6400 (telephone)
                                                 (903) 757-2323 (facsimile)

                                                 ATTORNEYS FOR PLAINTIFF
                                                 SOLAS OLED, LTD.




                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was filed electronically in

 compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who

 are deemed to have consented to electronic service on this the 20th day of November, 2020.



                                              /s/ Claire Abernathy Henry
                                                 Claire Abernathy Henry




                                              - 13 -
